 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Francis Assifuah,                                         Case No.: 2:21-cv-00007-APG-BNW

 4              Petitioner,                                        Order Directing Service

 5 v.                                                                  [ECF No. 10, 11]

 6 Alejandro Mayorkas,1 et al.,

 7              Respondents.

 8             This is a habeas corpus action under 28 U.S.C. § 2241. I had directed petitioner Francis

 9 Assifuah to file an amended petition that deleted claims for which he could not obtain relief in

10 this court and that expanded a claim that he is in prolonged immigration detention.2 Assifuah

11 has filed an amended petition and a supporting memorandum.3 I have reviewed these

12 documents. I will order them served upon respondents for a response.

13             IT THEREFORE IS ORDERED that that the Clerk of the Court substitute Alejandro

14 Mayorkas for respondent Chad Wolf.

15             IT FURTHER IS ORDERED that:

16             1.     The Clerk of Court is instructed to SEND VIA REGISTERED OR CERTIFIED

17 MAIL a copy of the amended petition (ECF No. 10), the supporting memorandum (ECF No. 11),

18 and this order to the following:

19                    a.       The Hon. Merrick Garland, Attorney General of the United States,

20             Department of Justice, 950 Pennsylvania Ave. NW, Washington, D.C. 20530.

21

22   1
         Fed. R. Civ. P. 25(d).
23   2
         ECF No. 7.
     3
         ECF No. 10, 11.
 1                 b.     The Hon. Alejandro Mayorkas, Secretary of the United States Department

 2          of Homeland Security, Washington, D.C. 20528.

 3          2.     The United States Marshal is instructed to SERVE a copy of the amended petition

 4 (ECF No. 10), the supporting memorandum (ECF No. 11), and this order on the United States

 5 Attorney for the District of Nevada or on an Assistant United States Attorney or clerical

 6 employee designated by the United States Attorney pursuant to Rule 4(i)(1)(A) of the Federal

 7 Rules of Civil Procedure.

 8          3.     Respondents will have 21 days from the date of service to file and serve an

 9 answer or otherwise respond to the amended petition.

10          4.     If respondents file an answer to the amended petition, petitioner will have 14 days

11 to file a reply to the answer. If respondents file a motion to dismiss instead of an answer, the

12 parties will brief the motion in accordance with LR 7-2 and 7-3 of the Local Rules of Practice.

13          5.     Respondents must file all exhibits relevant to their response, in chronological

14 order.

15          6.     All exhibits must be filed in accordance with LR IA 10-3 and LR IC 2-2 and

16 include a separate index identifying each exhibit by number or letter. The index must be filed in

17 CM/ECF’s document upload screen as the base document to receive the base docket number

18 (e.g., ECF No. 15). Each exhibit must then be filed as an “attachment” to the base document—

19 the index—to receive a sequenced sub-docket number (e.g., Exhibit A (ECF No. 15-1), Exhibit

20 B (ECF No. 15-2), Exhibit C (ECF No. 15-3), and so forth). If the exhibits will span more than

21 one filing, the base document in each successive filing must be either a copy of the index or

22 volume cover page. See LR IC 2-2(a)(3)(A).

23 ///



                                                     2
 1   7.    For this case, NO PAPER COURTESY COPIES are required.

 2   DATED: May 10, 2021

 3

 4
                                           ANDREW P. GORDON
                                           UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                       3
